Citation Nr: 0203070	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  99-02 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left posterior scapular injury with chronic intermittent 
myofascial pain syndrome (claimed as back pain).


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which granted service connection for left 
posterior scapular injury with chronic intermittent 
myofascial pain syndrome, a condition originally claimed as 
back pain, and assigned a 10 percent disability evaluation to 
that disability.  The veteran appealed the assignment of the 
10 percent evaluation.  This issue was originally before the 
Board in March 2001, when it was determined that additional 
development was required in order to properly evaluate the 
assignment of a disability rating.  The RO having attempted 
to perform all requested development and this claim remaining 
denied, it has been returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  The veteran has chronic myofascial scapular pain with 
mild paraspinal spasms in the rhomboidal region, limited 
lateral bending on the left, and minimal forward flexion due 
to marked pain subjectively.  He is limited to performing 
only light duty work activities.

2.  The veteran has a slight impairment to Muscle Group II, 
which includes the rhomboid.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for left posterior scapular injury with chronic 
intermittent myofascial pain syndrome (claimed as back pain) 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.16, 4.20, 4.27, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Code 5299-5203, 38 C.F.R. § 4.73, 
Diagnostic Code 5399-5302 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for an increased evaluation for left posterior 
scapular injury with chronic intermittent myofascial pain 
syndrome, a disability originally claimed as back pain, as 
well as its duty to notify the veteran of any information 
and evidence needed to substantiate and complete this claim 
under the Veterans Claims Assistance Act of 2000 (VCAA) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2001)].  Regulations implementing the VCAA have been 
enacted.  66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  By virtue of the Statement of the Case and 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the veteran was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his claim currently on appeal.  The veteran was 
afforded the opportunity to undergo VA examination, but 
declined on several occasions, instead opting to submit 
evidence of private medical evaluations.  Additionally, all 
relevant records adequately identified by the veteran have 
been obtained and associated with the claims folder.  The 
veteran was also given the opportunity to appear and testify 
before an RO Hearing Officer and/or a member of the Board to 
advance any and all arguments in favor of his claim, but 
declined to do so.

Factual Background

The veteran injured his left shoulder and rhomboidal area of 
the upper back on the left side during service.  In December 
1993, his treating physician reported that the veteran had 
pain in the rhomboid area of the left shoulder with palpable 
muscle spasm and tenderness in that area.  Emergency 
treatment records dated in September 1997 show complaints of 
left upper back pain.

The veteran underwent initial evaluation with his current 
treating physician in September 1997.  The report of that 
evaluation shows that the veteran had tender points on the 
inter aspect of the rhomboid muscle right next to the 
scapular region in the posterior aspect of the left shoulder.  
He had motor strength in the upper extremities of 5/5 and 
symmetrical.  X-rays showed no obvious bony pathology and the 
physician diagnosed chronic left posterior scapular area pain 
secondary to contusion.  The veteran was advised to take over 
the counter medication for his pain and to perform exercises 
at home as physical therapy for his chronic pain problem.

In November 1997, a VA examiner reviewed the veteran's 
medical records as the veteran did not desire to undergo VA 
examination.  It was determined at that time that the veteran 
had a chronic myofascial pain syndrome involving the left 
scapular stabilizing muscles.  The examiner also noted that 
the veteran's symptoms appeared to be of an intermittent 
nature.

In June 2000, the veteran's treating physician submitted a 
report of examination showing that the veteran had mild 
paraspinal spasms in the rhomboidal region, good lateral 
bending on the right but an inability to lateral bend on the 
left, and minimal forward flexion due to marked pain 
subjectively.  He determined that the veteran had chronic 
myofascial scapular pain and opined that he should limit his 
work activities to light duty.  The physician specifically 
stated that the veteran should not lift more than twenty 
pounds, stand for extended periods of time, or perform 
lateral bending on the left or much forward bending.  In May 
2001, the veteran's treating physician stated that the 
veteran had not experienced any change in his left shoulder 
and upper back disability since the June 2000 evaluation and 
that the same work profile was appropriate.

VA treatment records dated in May 2001, reveal that the 
veteran complained of continued and worsening upper back 
pain.  Upon examination, he was found to have tenderness to 
palpation in the upper thoracic region on the left side.  X-
rays of the thoracic spine were normal.  The assessment at 
that time was that the veteran had chronic thoracic back pain 
with recent worsening of symptoms.

Throughout the course of this appeal, the veteran has 
continually asserted his right to forego VA examination.  He 
has stated his preference for being evaluated by his private 
treating physician.  The veteran contends that the medical 
evidence submitted by him adequately reflects the nature and 
severity of his left shoulder and upper back disability 
notwithstanding the fact that the reports from his private 
treating physician do not contain comments regarding the 
specific questions posed by the Board in its March 2001 
remand.  The RO informed the veteran by letter dated in 
August 2001 that it had a responsibility to perform all 
development requested in a Board remand, including the 
scheduling of a VA examination.  Notwithstanding that notice 
and the March 2001 Board remand setting forth the need for a 
medical opinion regarding limitation during periods of 
symptom exacerbation, the veteran has continued his 
assertions that he prefers evaluation by his treating 
physician as opposed to VA physicians and that the medical 
evidence of record is adequate upon which to base a 
disability evaluation.

The Board notes that the veteran has requested that 
Diagnostic Code 5295 be used in evaluating his left shoulder 
and upper back disability.  This Diagnostic Code was 
originally used by analogy as the veteran's primary complaint 
was of back pain.  Following receipt of evidence from the 
veteran's treating physician which included a diagnosis of 
chronic myofascial scapular pain, however, the RO began 
evaluating the veteran's disability under Diagnostic Code 
5203 for an impairment of the clavicle or scapula.  The 
veteran asserts that evaluation under Diagnostic Code 5295 is 
appropriate as it more closely approximates the disability 
experienced by him.

Analysis

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

The veteran's left shoulder and upper back disability is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5203, as there is not a diagnostic code that sets forth 
criteria for assigning disability evaluations for his 
specific injury.  When an unlisted condition is encountered, 
it is permissible to rate that condition under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology, 
are closely analogous.  See 38 C.F.R. § 4.20.  The veteran's 
disability was originally evaluated using the criteria set 
forth in Diagnostic Code 5295 and he complains that the 
current use of Diagnostic Code 5203 is inappropriate.  He 
specifically asserts that Diagnostic Code 5295 should be used 
because his complaints are of back pain and not an impairment 
of the clavicle or scapula.

Diagnostic Code 5203 sets forth the criteria for evaluating 
impairments of the clavicle or scapula.  Under this 
Diagnostic Code, a 20 percent evaluation is assigned when 
there is evidence of dislocation of the clavicle or scapula 
on either side; a 20 percent evaluation is also assigned when 
there is evidence of nonunion with loose movement.  A 10 
percent evaluation is assigned when there is evidence of 
nonunion of the clavicle or scapula without loose movement on 
either side or when there is evidence of malunion.  
Diagnostic Code 5203 also allows for evaluation based on 
impairment of function in the contiguous joint.

Diagnostic Code 5295, also found in 38 C.F.R. § 4.71a, sets 
forth the criteria for evaluating lumbosacral strain.  
Specifically, a 40 percent evaluation is assigned when there 
is evidence of severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint spaces, or 
some of the above with abnormal mobility on forced motion.  A 
20 percent evaluation is assigned using Diagnostic Code 5295 
when there is evidence of lumbosacral strain with muscle 
spasm on extreme forward bending and loss of lateral spine 
motion.  A 10 percent evaluation is assigned when there is 
lumbosacral strain with characteristic pain on motion.  A 
noncompensable evaluation is assigned when there is evidence 
of lumbosacral strain with slight subjective symptoms only.

38 C.F.R. § 4.73, Diagnostic Code 5302, sets forth criteria 
for evaluating injuries to Muscle Group II, which includes 
the rhomboid muscle of the upper back.  The function of this 
muscle group is described in Diagnostic Code 5302 as 
depression of the arm from vertical overhead to hanging at 
side (1, 2); downward rotation of the scapula (3, 4); 1 and 2 
act with Group III in forward and backward swing of the arm 
with (1) being the pectoralis major II (costosternal), (2) 
being the latissimus dorsi and teres major, (3) being the 
pectoralis minor, and (4) being the rhomboid.  Under this 
Diagnostic Code, a 40 percent disability evaluation is 
assigned when there is evidence of severe impairment in the 
muscle group of the dominant arm; a 30 percent evaluation is 
assigned for moderately severe impairment of the dominant 
arm; a 20 percent evaluation is assigned when there is 
evidence of moderate impairment in either arm; and, a 
noncompensable evaluation is assigned for slight impairment 
of Muscle Group II in either arm.

38 C.F.R. § 4.71a, Diagnostic Code 5201, sets forth criteria 
for evaluating limitation of motion in the arm.  A 40 percent 
evaluation is assigned under this Diagnostic Code when there 
is evidence of limitation in the dominant arm to 25 degrees 
from the side; a 30 percent evaluation is assigned when there 
is limitation in the dominant arm midway between the side and 
shoulder level; and, a 20 percent evaluation is assigned when 
there is limitation at shoulder level in either arm.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  In accordance therewith, the veteran's reports of 
pain in the upper back have been considered in conjunction 
with the Board's review of all diagnostic codes in an effort 
to determine the most advantageous assignment of a disability 
evaluation for the veteran's left shoulder and upper back 
disability.

Given the evidence as set forth above, the Board finds that 
the use of Diagnostic Code 5295 is not appropriate as there 
is no evidence of lumbosacral strain.  While there are 
findings of limitation of motion in the upper back, there is 
nothing in the record to suggest that he has a low back 
disability.  The veteran's complaints of pain are limited to 
the upper back, rhomboidal region, and thoracic spine.  The 
Board notes that the veteran's private treating physician 
appears to have made his report with the criteria of 
Diagnostic Code 5295 in mind, however, there is no mention of 
a lumbar and/or lumbosacral disability.  The clinical 
findings are limited to the rhomboidal region and scapular 
area.

Using the criteria of Diagnostic Code 5203, the Board finds 
that assignment of a 10 percent evaluation would be generous 
as there are no clinical findings of malunion in the scapula 
nor is there evidence of nonunion with or without loose 
movement.  Under Diagnostic Code 5201, a noncompensable 
evaluation would be appropriate because there is no evidence 
that the veteran's movement is limited in the left, dominant 
arm.  And, using the criteria of  Diagnostic Code 5302, the 
Board finds that a noncompensable evaluation would be 
appropriate for slight impairment of Muscle Group II.  A 
finding of moderate impairment of Muscle Group II cannot be 
made as the medical evidence of record indicates that the 
veteran has only intermittent complaints of upper back pain 
with mild paraspinal spasms and tenderness in the rhomboidal 
region.  Because the veteran would not submit to VA 
examination in order for the questions posed by the Board in 
its March 2001 remand regarding functional limitation during 
flare-ups to be answered and the veteran has not submitted 
similar evidence from his treating physician, the record is 
void of clinical findings showing anything more than a slight 
impairment of the rhomboid muscle region.

Based on a review of the evidence in conjunction with the 
schedule of ratings in an effort to find the most 
advantageous disability evaluation for the veteran's left 
shoulder and upper back disability, the Board finds that 
Diagnostic Code 5302 sets forth the most closely related 
criteria to the veteran's disability as the functions 
affected by his upper back pain, anatomical localization of 
his complaints, and symptomatology discussed in the medical 
evidence are consistent with a muscle disability.  As such, 
the Board finds that a 10 percent evaluation based on slight 
impairment of the rhomboid muscle region due to pain and 
limitation in the scapular area is the highest available 
rating.  A 20 percent evaluation is not appropriate as there 
is no evidence of a moderate impairment of Muscle Group II 
nor is there evidence of nonunion of the scapula to meet the 
criteria for a 20 percent evaluation under Diagnostic Code 
5203.  The veteran's complaints of pain in the upper back, 
mild paraspinal spasm and tenderness in the rhomboidal 
region, and limitation of lateral and forward bending require 
the assignment of a 10 percent evaluation even though 
Diagnostic Code 5302 calls for the assignment of a 
noncompensable evaluation for slight impairment of the muscle 
group that includes the rhomboid.  Consequently, the 
veteran's request for a higher initial evaluation for his 
left shoulder and upper back disability is denied as is the 
assignment of a higher evaluation during any subsequent 
period.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his service-connected impairment has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.   The record could 
have benefited from further development, especially 
additional medical evaluation.  That process, however, was 
not acceptable to the veteran.  Under such circumstances, a 
decision has to be rendered on the available evidence.  The 
duty to assist is not a one-way street.  Wood v. Derwinski, 
1Vet. App. 190, 193 (1991).


ORDER

A disability evaluation higher than 10 percent for left 
posterior scapular injury with chronic intermittent 
myofascial pain syndrome (claimed as back pain), either as an 
initial evaluation or a staged rating, is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

